I regret that I cannot concur in the conclusion reached by my associates. It would be of no value to anyone for me to state the reasons for my dissent, as it would have no effect upon the law as established for the state of *Page 264 
Arizona by the majority opinion. I hope, however, that when, as is inevitable in my belief, future attempts are made to apply the general principles set forth in that opinion to other efforts to avoid, if not to evade, the constitutional provisions which I believe have been misconstrued in the present case, the court will realize that it has been unwittingly following the ignisfatuus of temporary expediency and will return to sound principles before the state becomes hopelessly engulfed in a morass of debt.